 
EXHIBIT 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (“Agreement”), dated as of the 22nd day of August
2014, is made and entered into between LLOYD I. MILLER TRUST C (the “Purchaser”)
and COSI, INC., a Delaware corporation (the “Company”).
 
WHEREAS, prior to entering into this Agreement, the Company and PLAISANCE FUND
LP, a Delaware limited partnership (the “Investor”), have entered into that
certain Stock Purchase Agreement, dated as of the 15th day of August 2014 (the
“Transaction SPA”), pursuant to which the Investor has agreed to purchase up to
3,889,613 shares of common stock, par value $0.01 per share, at a purchase price
of $1.15 per Share (the “Per Share Price”) (collectively, the “Transaction”),
which number of shares to be purchased by the Investor may be reduced only by
the number of shares to be purchased by the Purchaser pursuant to this
Agreement; and
 
WHEREAS, pursuant to that certain Senior Secured Note Purchase Agreement, dated
April 14, 2014 (the “MILFAM NPA”), between MILFAM II L.P. (“MILFAM”) and the
Company, MILFAM has the right to participate in the Transaction on the same
terms and conditions as the Investor; and
 
WHEREAS, pursuant to that certain letter agreement, dated as of August 18, 2014
(the “Letter Agreement”), entered into by and among the Company, Purchaser and
MILFAM, MILFAM assigned its right to participate in the Transaction to
Purchaser; and
 
WHEREAS, pursuant to the Letter Agreement, the Purchaser has elected to
participate in the Transaction.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.          Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the Company will issue and sell to
the Purchaser, and the  Purchaser will purchase from the Company, 521,739 shares
(the “Shares”) of the Company’s common stock at the Per Share Price for an
aggregate purchase price of $599,999.85 (the “Purchase Price”).  At the Closing,
(a) the Purchase Price shall be paid by the Purchaser to the Company by wire
transfer of immediately available funds to the account specified by the Company,
in United States dollars, and (b) the Company shall deliver to Purchaser to the
address specified by the Purchaser a certificate registered in the name of the
Purchaser representing the Shares.  The Closing shall occur upon execution of
this Agreement (the “Closing”).
 
2.          Reserved.
 
3.          Investor’s Purchase Commitment.  The Purchaser hereby acknowledges
that, in the event the Purchaser does not close hereunder or purchases less than
all of the Shares (the “Remaining Shares”), the Investor has a commitment to
purchase all such Remaining Shares on the same terms and conditions, including
the same Per Share Price, as set forth in the Transaction SPA.
 
 
 

--------------------------------------------------------------------------------

 


 
4.           Acknowledgment.  Notwithstanding Sections 1, 2 and 3 above, the
Company shall have no obligation whatsoever to issue any Shares (and
accordingly, the Purchaser shall not have any obligation to pay the Purchase
Price, or relevant portion thereof) (a) where shareholder approval would be
required pursuant to any rule, regulation or law to which the Company is
subject, including the NASDAQ Stock Market Rules, or (b) which would cause the
Company to be in violation of its governing documents or any law, rule or
regulation to which it is subject.
 
5.          Understandings of the Purchaser.  The Purchaser hereby represents
and warrants to, and covenants with, the Company that the Purchaser is aware and
understands that:
 
(a)             There are substantial risks incident to the purchase of the
Shares.  An investment in the Shares is inherently speculative in nature, and
the Purchaser may suffer a complete loss of the Purchaser’s investment, and the
tax consequences to the Purchaser of an investment in the Shares will depend
upon the Purchaser’s circumstances.
 
(b)             The Shares have not been registered under the Securities Act of
1933, as amended (the “Federal Securities Act”), any state’s securities act
(collectively, the “State Securities Acts”) or any other laws of any other
securities commission or regulatory authority (the “Other Securities Laws”), and
are being offered for sale pursuant to applicable exemptions from
registration.  No federal or state agency or regulatory authority or any other
securities commission or regulatory authority has made any finding or
determination as to the fairness of the offering of the Shares for public
investment, or any recommendation or endorsement of the Shares.
 
(c)             The Purchaser may not sell, transfer or assign the Shares, or
any portion thereof, without registration under the Federal Securities Act, the
State Securities Acts or Other Securities Laws or qualification or perfection of
an applicable exemption therefrom.
 
6.         Representations, Warranties and Covenants of the Purchaser.  The
Purchaser hereby represents and warrants to, and covenants with, the Company as
follows:
 
(a)             Immediately prior to consummation of this Agreement, the
Purchaser, together with all of its affiliates which are required to be
aggregated for Commission (as defined below) reporting purposes, beneficially
owns 3,804,124 shares of the Company’s common stock or any class of stock or
other securities of the Company.
 
(b)             The Purchaser is a trust validly existing under the laws of the
state of formation.
 
(c)             The Purchaser has full power to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.
 
(d)             The execution and delivery of this Agreement, the performance of
Purchaser’s obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
proceedings on the part of Purchaser.




 
-2-

--------------------------------------------------------------------------------

 


 
(e)             The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not violate any
provision of the organizational instruments of the Purchaser and do not and will
not conflict with or constitute a default under any instrument, agreement or
document to which Purchaser is a party or by which it is bound.
 
(f)             This Agreement has been duly executed and delivered by
Purchaser, and, assuming the due execution hereof by Seller, this Agreement
constitutes the legal, valid and binding obligation of Purchaser, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(g)             The Purchaser has had a full opportunity to ask questions of and
receive answers from the Company or any person or persons acting on behalf of
the Company concerning the terms and conditions of an investment in the Company.
 
(h)             The Purchaser confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Shares. It is
understood that information and explanations related to the terms and conditions
of the Shares provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Shares, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Purchaser in deciding to invest in the Shares. The Purchaser
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Shares for purposes
of determining the Purchaser’s authority to invest in the Shares.
 
(i)             The Purchaser confirms that the Company has not (i) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Shares or (ii) made any representation to the Purchaser
regarding the legality of an investment in the Shares under applicable legal
investment or similar laws or regulations. In deciding to purchase the Shares,
the Purchaser is not relying on the advice or recommendations of the Company and
the Purchaser has made its own independent decision that the investment in the
Shares is suitable and appropriate for the undersigned.
 
(j)             The Purchaser:  (i) is acquiring the Shares solely for the
Purchaser’s own account, and not for or on behalf of other persons; (ii) is
acquiring such Shares for investment purposes only, and not for resale or
distribution; and (iii) has no contract, agreement, undertaking or arrangement,
and no intention to enter into any contract, agreement, undertaking or
arrangement, to sell, transfer or pledge such Shares or any part
thereof.  Furthermore, the Purchaser does not have any reason to anticipate any
change in the Purchaser’s circumstances which would cause the Purchaser to sell
the Shares.
 
(k)             The Purchaser understands and acknowledges that the Company is
relying upon the representations and agreements contained in this Agreement (and
any supplemental information) for the purpose of determining whether this
transaction meets the requirements for


 
-3-

--------------------------------------------------------------------------------

 


 
applicable exemptions from registration under the Federal Securities Act, the
State Securities Acts and Other Securities Laws.
 
(l)             The Purchaser hereby expressly represents that it (i) is an
“Accredited Investor” within the meaning of Regulation D promulgated pursuant to
the Federal Securities Act and (ii) has adequate means of providing for the
Purchaser’s current financial needs, including possible future financial
contingencies.  The Purchaser is able to bear the economic risks of this
investment and, consequently, without limiting the generality of the foregoing,
is able to hold the Purchaser’s Shares for an indefinite period of time and has
a sufficient net worth to sustain a loss of Purchaser’s entire investment in the
Shares.
 
(m)             The Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of an investment in the Shares.  With the assistance of the undersigned’s
own professional advisors, to the extent that the undersigned has deemed
appropriate, the undersigned has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Shares and
the consequences of this Agreement. The undersigned has considered the
suitability of the Shares as an investment in light of its own circumstances and
financial condition and the undersigned is able to bear the risks associated
with an investment in the Shares and its authority to invest in the Shares.
 
(n)              The Purchaser understands that the Shares are “restricted
securities” under applicable federal securities laws and that the Federal
Securities Act and the rules of the U.S. Securities and Exchange Commission (the
“Commission”) provide in substance that the undersigned may dispose of the
Shares only pursuant to an effective registration statement under the Federal
Securities Act or an exemption therefrom, and the undersigned understands that,
except as otherwise agreed between the Company and the Purchaser pursuant to the
Registration Rights Agreement,  the Company has no obligation or intention to
register any of the Shares, or to take action so as to permit sales pursuant to
the Federal Securities Act (including Rule 144 (ad defined below) thereunder).
Accordingly, the undersigned understands that under the Commission’s rules, the
undersigned may dispose of the Shares principally only in “private placements”
which are exempt from registration under the Federal Securities Act, in which
event the transferee will acquire “restricted securities” subject to the same
limitations as in the hands of the undersigned.
 
(o)             The Purchaser agrees:  (i) it will not sell, assign, pledge,
give, transfer or otherwise dispose of the Shares or any interest therein, or
make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Shares under the Federal Securities Act, all applicable
State Securities Acts and Other Securities Laws, or in a transaction which is
exempt from the registration provisions of the Federal Securities Act, all
applicable State Securities Acts and Other Securities Laws; (ii) that the
certificates representing the Shares will bear a legend making reference to the
foregoing restrictions; and (iii) that the Company and its affiliates shall not
be required to give effect to any purported transfer of such Shares (if any)
except upon compliance with the foregoing restrictions.
 
(p)             The Purchaser acknowledges that neither the Company nor any
other person offered to sell the Shares to it by means of any form of general
solicitation or advertising,


 
-4-

--------------------------------------------------------------------------------

 


 
including but not limited to: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; or (ii) any seminar or meeting whose attendees were
invited by any general solicitation or general advertising.
 
(q)           The Purchaser will deliver to the Company any additional
information in connection herewith, including the applicable “Know Your Client”
information, as may be reasonably requested by counsel to the Company.
 
7.          Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to and covenants with the Purchaser as
follows:
 
(a)             The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as presently proposed to be conducted and to enter into and carry
out the provisions of this Agreement and the Registration Rights Agreement (as
defined in the Transaction SPA).
 
(b)             All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Shares being sold hereunder has been taken, and this
Agreement constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.  Except for the NASDAQ Notice, no consent
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state, or local
governmental authority on the part of the Company is required in connection with
the offer, sale, or issuance of the Shares or the consummation of any other
transaction contemplated hereby.
 
(c)             The execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated thereby, do not
and will not conflict with, or result in, a breach or violation of or default
under any applicable law or any agreement or instrument to which the Company is
a party.
 
(d)             The Shares being purchased by the Purchaser hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid,
and nonassessable, and will be free of all liens and restrictions on transfer
other than restrictions on transfer under this Agreement and under the Federal
Securities Act, State Securities Acts and any Other Securities Laws.
 
(e)             As of August 8, 2014, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, 19,457,794 of which were
issued and outstanding as of August 8, 2014.  All issued and outstanding shares
have been duly authorized and validly issued and are fully paid and
nonassessable. Other than as provided in the SEC


 
-5-

--------------------------------------------------------------------------------

 


 
Reports (as defined below), there are no outstanding rights, options, warrants,
preemptive rights, rights of first refusal or similar rights for the purchase or
acquisition from the Company of any securities of the Company nor are there any
commitments to issue or execute any such rights, options, warrants, preemptive
rights or rights of first refusal.  There are no outstanding rights or
obligations of the Company to repurchase or redeem any of its securities. All
outstanding securities have been issued in compliance with state and federal
securities laws.
 
(f)             SEC Reports.  The Company has filed all reports, schedules,
forms, statements and other documents (“SEC Reports”) required to be filed by
the Company under the  Securities Act of 1933, as amended (“Securities Act”) and
the Securities Exchange Act of 1933, as amended (“Securities Act” of 1934, as
amended (“Exchange Act”) on a timely basis, except for certain beneficial
ownership forms which were filed but may not have been timely and an amendment
to the Company’s most recent Form10-K which will be filed to include certain
disclosures which were also included in the Company’s proxy statement.  The
Company’s SEC Reports complied in all material respects with the requirements of
the Exchange Act as of their respective dates (except that the Company will be
filing an amendment to reflect the disclosures in the preceding sentence) and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  Except as disclosed in the SEC Reports, since the last
day of the fiscal year of the most recent audited financial statements included
in the SEC Reports, there has been no occurrence or event which would reasonably
be expected to have a material adverse effect on the financial condition,
results of operations, properties or business of the Company.
 
(g)            Financial Statements.  The Company’s audited income statement,
balance sheet, and statement of cash flows for the year ended December 30, 2013,
included in the Company Annual Report on Form 10-K filed on April 14, 2014
(collectively, the “Financial Statements”) have been prepared in accordance with
generally accepted accounting principles consistent with methods used in prior
periods, and present fairly the financial condition and operating results of the
Company as of the dates and for the periods indicated, subject to normal
year-end audit adjustments and except that the unaudited statements included in
the Financial Statements may not contain footnotes as would be required by
generally accepted accounting principles. Except as disclosed in the Financial
Statements, the Company is not a guarantor or indemnitor of any indebtedness of
any other person or entity.  The Company maintains a standard system of
accounting established and administered in accordance with generally accepted
accounting principles.
 
(h)            Shell Company.  The Company is not, and has never been, a “shell
company,” as described in paragraphs (i)(1)(i) and (ii) of Rule 144 promulgated
under the Securities Act (“Rule 144”).
 
(i)             Liabilities.  Except as disclosed in the SEC Reports, the
Company has no material Liabilities (as defined below), except for (a)
Liabilities disclosed in the Financial Statements, (b) Liabilities relating to
future executor obligations arising under the Company’s contracts, and (c)
Liabilities which have arisen since December 31, 2013 in the ordinary course of
business.  As used herein, “Liabilities” shall mean any and all debts,
liabilities and obligations, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed


 
-6-

--------------------------------------------------------------------------------

 


 
or undisputed, matured or unmatured, joint or several, due or to become due,
fixed, determined or determinable.
 
8.            Further Assurances.  The Company and the Purchaser agree that,
from time to time, whether at or after the Closing, each of them will execute
and deliver such further instruments of conveyance and transfer and take such
other action as may be necessary to carry out the purposes and intents of this
Agreement.
 
9.            Survival.  All representations, warranties, covenants, agreements
and restrictions contained in this  Agreement shall survive the acceptance of
this subscription.
 
10.          Additional Information.  The Purchaser covenants and agrees to
promptly furnish to the Company any and all information concerning the Purchaser
and the Purchaser’s investment in the Company that the Company may from time to
time request for the purpose of complying with any federal, state, local or
foreign law, statute, rule, regulation or governmental or regulatory
requirement, and the Purchaser warrants and represents that, at the time any
such information is furnished to the Company, such information shall be accurate
and complete.
 
11.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and shall not be assignable by it
without the prior written consent of the Company.  This Agreement, upon
acceptance by the Company shall, where applicable, be binding upon the Purchaser
and the Purchaser’s successors and assigns.
 
12.          Registration Rights Agreement.    The Purchaser will have the right
to include the Shares in any registration statement the Company files to
register the MILFAM warrants issued under the MILFAM NPA or to register the
Investor’s shares under (i) any registration rights agreement entered into
between the Company and the Purchaser or the Investor and (ii) the Registration
Rights Agreement, in each case, if applicable, so long as the Purchaser executes
a joinder thereto in a form reasonably acceptable to the parties.
 
13.          Miscellaneous.
 
(a)             This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to its choice
of law principles.
 
(b)             This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by each of the parties hereto; provided, however, that the
Purchaser will not assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the Company.
 
(c)             This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together, shall constitute one and the same Agreement.  Counterparts
may be executed in either original or electronically transmitted form (e.g.,
facsimile or emailed portable document format (pdf)), and the parties hereby
adopt as original any signatures received via electronically transmitted form.


 
-7-

--------------------------------------------------------------------------------

 


 
(d)             This Stock Purchase Agreement contains the entire understanding
of the parties hereto with respect to the subject matter contained herein and
therein, and supersedes and cancels all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
regarding such subject matter.
 
(e)             This Agreement may not be modified or amended except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Either party
hereto may, only by an instrument in writing, waive compliance by the other
party hereto with any term or provision of this Agreement on the part of such
party hereto to be performed or complied with.  The waiver by any party hereto
of a breach of any term or provision of this Agreement shall not be construed as
a waiver of any subsequent breach.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 


 
-8-

--------------------------------------------------------------------------------

 




 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first written above.
 
 
 

  THE PURCHASER:           LLOYD I. MILLER TRUST C             By: MILFAM LLC  
          Its: Investment Advisor                       By: /s/ Lloyd I. Miller
III                   Name:  Lloyd I. Miller III                  
Title:    Manager                     THE COMPANY:           COSI, INC.        
         
 
By:
/s/ Scott Carlock               Name:  Scott Carlock              
Title:    Chief Financial Officer  


 
 
 
 
 

--------------------------------------------------------------------------------

 